Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.		New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the symbols in formulas in claims 5 and 7, are not clear and it is faded need to be bold and bright.
 Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
2.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Examiner suggestion " A non-transitory  computer readable medium containing program instructions for training an image-text matching model, wherein execution of the program instructions by one or more processors of a computer system causes the one or more processors to perform the steps of:”.
Allowable Subject Matter
2.		Claims 1-13 are allowed.
Reasons for Allowance
3.		The following is an examiner’s statement of reasons for allowance: the closest prior art of Chen et al.  Pub.No: US 20180300358 A1 relates to the field of image processing technology, and in particular to an image retrieval method and system. Further Chen teaches “[0116] In the image retrieval method of the embodiment of the present application, a target image which is input by a user as a retrieval reference is obtained; sample images stored in an image database are screened based on a first class of image features of the target image to obtain sample images meeting a first preset condition, and the obtained sample images are output as retrieval results; it is monitored whether reference images which are input by the user as retrieval references for further retrieval based on current retrieval results are acquired; if the reference images are acquired, the sample images stored in an image database are screened based on a second class of image features of the reference images to obtain sample images meeting a second preset condition and the obtained sample images are output as retrieval results”.
Chen failed to teach or suggest for extracting a global feature and a local feature of an image sample; extracting a global feature and a local feature of a text sample; training a matching model according to the extracted global feature and local feature of the image sample and the extracted global feature and local feature of the text sample, to determine model parameters of the matching model; and
determining, by the matching model, according to a global feature and a local feature of an inputted image and a global feature and a local feature of an inputted text, a matching degree between the image and the text. As cited in independent claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 14-20 would be in allowable condition, if applicant overcome the rejection under 35 U.S.C. 101 above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI BAYAT/Primary Examiner, Art Unit 2664